DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 3 and 17-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Publication No. 2012/0192926 to Kambara et al. (“Kambara”).
Regarding claim 3, Kambara discloses hybrid solar module mounting assembly (Fig. 8A, 8B) for mounting a plurality of solar modules, the hybrid solar module mounting assembly comprising a trim-rail 33 of a rail-based mounting system, the trim-rail 33 including a continuous structural unit of both a rail and a trim that has a length that is greater than a width of a solar module of the plurality of solar modules, and a panel mounting portion (33e), on a side opposite the trim (inclined portion of 33 opposite of 33a), for securing the solar module 3a of the plurality of solar modules and a bracket (4, Fig. 15) of a rail-less mounting system, the bracket having a length that is less than a length of the trim-rail.
Regarding claim 17, Kambara disclose that the at least one solar module is a first solar module, and the bracket 4 extends a discrete portion of a length or width of at least a second solar module of the plurality of solar modules of the solar array. 
Regarding claim 18, Kambara discloses that the bracket 4 is disposed within an outer periphery of the solar array.  
Regarding claim 19, Kambara discloses that the trim rail 33 is disposed on an outer-most edge of the solar array. See Fig. 8A.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kambara in view of U.S. Publication No. 2014/0158184 to West et al. (“West”).
Regarding claim 20, Kambara does not disclose that the bracket includes a helical vertical drive having a freestanding helical drive element and is vertically adjustable by rotating the freestanding helical drive element. 
West discloses a bracket (West 6-9, Fig. 65) includes a helical vertical drive having a freestanding helical drive element (threaded member) and is vertically adjustable by rotating the freestanding helical drive element (par 0205) to make adjustment with respect to a supporting surface.
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Kambara to have the bracket include a helical vertical drive having a freestanding helical drive element and is vertically adjustable by rotating the freestanding helical drive element. as taught by West to provide the predictable result of allowing adjustment with respect to a supporting surface during installation.

Allowable Subject Matter
Claims 1, 2, and 4-16 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: Claims 1, 2, and 4-16 are allowable for the reasons set forth on pages 7-11 and 12-17. Moreover, newly cited reference US 7866099 to Komamine does not disclose a rail-based mounting system and a rail-less system. Komamine exclusively utilizes a rail-based system that is coextensive with the length and width of a solar panel array.

Response to Arguments
Applicant’s arguments with respect to claim(s) 3 and 17-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE T CAJILIG/Primary Examiner, Art Unit 3633